DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aborn C. Chao on 5/5/2022.

The application has been amended as follows: 

1. 	(Currently Amended) A method, comprising:  
 	receiving, at an access node, coordinates for an alert area for a wireless emergency 
alert; 
 sending, from the access node, the coordinates to a user equipment via a cell broadcast service; and   sending the wireless emergency alert to the user equipment via the cell broadcast 
service,  wherein the coordinates and the wireless emergency alert are sent separately from each other, wherein the coordinates are sent in a separate field of a segment within a system information block, wherein the coordinates are sent in the separate field of the segment within the system information block after an extensibility marker “…” of an abstract syntax notation one (ASN.1) code.  

4.	(Currently Amended) A method, comprising:  
 receiving, at a user equipment, coordinates for an alert area for a wireless emergency alert via a cell broadcast service;   receiving, at the user equipment, the wireless emergency alert via the cell broadcast service;  determining, at the user equipment, whether the user equipment is within the alert area based on the coordinates; and   processing the wireless emergency alert at the user equipment in accordance with the determination,  wherein the coordinates and the wireless emergency alert are received separately from each other, wherein the coordinates are received in a separate field of a segment within a system information block, and  wherein the coordinates are received in the separate field of the segment within the system information block after an extensibility marker “…” of an abstract syntax notation one (ASN.1) code.  
 
7.	(Currently Amended) An apparatus, comprising:   at least one processor; and   at least one memory comprising computer program code,   the at least one memory and the computer program code are configured, with the at least one processor to cause the apparatus at least to receive coordinates for an alert area for a wireless emergency alert;  send the coordinates to a user equipment via a cell broadcast service; and   send the wireless emergency alert to the user equipment via the cell broadcast 
service,  wherein the coordinates and the wireless emergency alert are sent separately from each other, 
wherein the coordinates are sent in a separate field of a segment within a system information block, and  wherein the coordinates are sent in the separate field of the segment within the system information block after an extensibility marker “…” of an abstract syntax notation one (ASN.1) code.  
 
10.	(Currently Amended) An apparatus, comprising:   at least one processor; and   at least one memory comprising computer program code,   the at least one memory and the computer program code are configured, with the at least one processor to cause the apparatus at least to receive coordinates for an alert area for a wireless emergency alert via a cell broadcast service;  
receive the wireless emergency alert via the cell broadcast service;  determine whether the apparatus is within the alert area based on the coordinates; and   process the wireless emergency alert in accordance with the determination,  wherein the coordinates and the wireless emergency alert are received separately from each other, wherein the coordinates are received in a separate field of a segment within a system information block, and  wherein the coordinates are received in the separate field of the segment within the system information block after an extensibility marker “…” of an abstract syntax notation one (ASN.1) code.  
 
13-16. (Currently Cancelled) .
Allowable Subject Matter
Claims 1, 3-4, 6-7, 9-10 and 12 are  allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fail to singly or in combination to render obvious all the limitations of the independent claims. Alberth et al. (US 20140050137 A1) and Netto et al. (US 20170034681 A1)are the closest prior art to the claimed invention.

Regarding claim 1, Alberth teaches a method, comprising: 
receiving, at an access node, coordinates for an alert area for a wireless emergency alert; 
sending, from the access node, the coordinates to a user equipment via a cell broadcast service; and 
sending the wireless emergency alert to the user equipment via the cell broadcast service, 
wherein the coordinates and the wireless emergency alert are sent separately from each other.
Netto teaches wherein the coordinates are sent in a separate field of a segment within a system information block, and wherein a number of segments in the system information block changes depending on an ability of the system information block to accommodate the coordinates.
Alberth and Netto, alone or in combination do not teach wherein the coordinates are sent in the separate field of the segment within the system information block after an extensibility marker "..." of an abstract syntax notation one (ASN.1) code of a particular application in combination with all the recited limitations of claim 1.
Regarding claim 4, Alberth teaches a method, comprising: 
receiving, at a user equipment, coordinates for an alert area for a wireless emergency alert via a cell broadcast service; 
receiving, at the user equipment, the wireless emergency alert via the cell broadcast service;
wherein the coordinates and the wireless emergency alert are received separately from each other. 
Netto teaches wherein the coordinates are sent in a separate field of a segment within a system information block, and wherein a number of segments in the system information block changes depending on an ability of the system information block to accommodate the coordinates.
Alberth and Netto, alone or in combination do not teach determining, at the user equipment, whether the user equipment is within the alert area based on the coordinates; and processing the wireless emergency alert at the user equipment in accordance with the determination; and wherein the coordinates are received in the separate field of the segment within the system information block after an extensibility marker "..." of an abstract syntax notation one (ASN.1) code of a particular application in combination with all the recited limitations of claim 4.

Regarding claim 7, Alberth teaches an apparatus, comprising: 
at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer program code are configured, with the at least one processor to cause the apparatus at least to receive coordinates for an alert area for a wireless emergency alert; 
send the coordinates to a user equipment via a cell broadcast service; and 
send the wireless emergency alert to the user equipment via the cell broadcast service, 
wherein the coordinates and the wireless emergency alert are sent separately from each other.
Netto teaches wherein the coordinates are sent in a separate field of a segment within a system information block, and wherein a number of segments in the system information block changes depending on an ability of the system information block to accommodate the coordinates.
Alberth and Netto, alone or in combination do not teach wherein the coordinates are sent in the separate field of the segment within the system information block after an extensibility marker "..." of an abstract syntax notation one (ASN.1) code of a particular application in combination with all the recited limitations of claim 7.
Regarding claim 10, Alberth teaches an apparatus, comprising: 
at least one processor; and 
at least one memory comprising computer program code, the at least one memory and the computer program code are configured, with the at least one processor to cause the apparatus at least to 
receive coordinates for an alert area for a wireless emergency alert via a cell broadcast service; 
receive the wireless emergency alert via the cell broadcast service; 
wherein the coordinates and the wireless emergency alert are received separately from each other. 
Netto teaches wherein the coordinates are sent in a separate field of a segment within a system information block and wherein a number of segments in the system information block changes depending on an ability of the system information block to accommodate the coordinates.
Alberth and Netto, alone or in combination do not clearly teach determine whether the apparatus is within the alert area based on the coordinates; and process the wireless emergency alert in accordance with the determination; wherein the coordinates are received in the separate field of the segment within the system information block after an extensibility marker "..." of an abstract syntax notation one (ASN.1) code of a particular application in combination with all the recited limitations of claim 10. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hussaini (US 20180176749 A1) discloses that Multimedia content associated with a wireless emergency alert message may be distributed or displayed during emergencies. A Federal Emergency Management Agency gateway may generate a wireless emergency alert and provide to a commercial mobile service provider gateway, the wireless emergency alert with an indication of availability of multimedia content. The multimedia content may be distributed using the broadcast multicast service center.
Watkins et al. (US 20060273884 A1) discloses a method of deploying disaster alerts to a mobile vehicle. The method includes determining disaster area coordinates of a disaster area and calculating buffer coordinates of a buffer region based on the disaster area coordinates. The method further describes a vehicle circle based on a radius of at least one location coordinate of the mobile vehicle and compares the vehicle circle with the buffer region coordinates. The disaster area coordinates are compared with the vehicle circle. The method then deploys at least one disaster alert based on the comparison of the vehicle circle and buffer region coordinates and disaster area coordinates.
	Kim et al. (US 20210021974 A1) discloses a method for transmitting a V2X message in a wireless communication system, and an apparatus therefor. Specifically, a method by which a first user equipment (UE) transmits a V2X message in a wireless communication system that supports V2X communication comprises the steps of: receiving, from a plurality of second UEs, a plurality of V2X messages; generating a specific V2X message based on the plurality of received V2X messages; and transmitting, to at least one third UE, the generated specific V2X message, wherein each of the plurality of received V2X messages can include a common information element related to the plurality of second UEs, and a dedicated information element configured for each terminal.
Vallaire (US 20130278418 A1) discloses an emergency alert message, which directs end users to take some particular action like evacuating an identified geographic area. The invention further employs a geographic area message, which is based on a particular geographic area within which all persons should receive the emergency alert message.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         
/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641